Cite as 2016 Ark. App. 198


                 ARKANSAS COURT OF APPEALS

                                        DIVISION III
                                       No.CR-15-952

                                               Opinion Delivered:   APRIL 6, 2016
ANDREW KISER
                               APPELLANT APPEAL FROM THE FAULKNER
                                         COUNTY CIRCUIT COURT
                                         [NO. 23CR-15-287]
V.
                                               HON. TROY B. BRASWELL, JR.,
                                               JUDGE
STATE OF ARKANSAS
                                  APPELLEE AFFIRMED


                             KENNETH S. HIXSON, Judge

       On April 22, 2015, appellant Andrew Kiser was charged in the criminal division of

circuit court with rape committed against his ten-year-old stepbrother. At the time the

information was filed, Andrew was seventeen years and nine months old.

       On July 17, 2015, Andrew filed a motion to transfer the case to the juvenile division

of circuit court and for an extended juvenile jurisdiction (EJJ) designation. A hearing on

appellant’s transfer motion was held on September 10, 2015. On October 6, 2015, the trial

court entered an order denying Andrew’s motion to transfer and for EJJ designation, making

written findings in support of its decision.

       Andrew now appeals from the order denying his motion to transfer to juvenile court.

On appeal, Andrew argues that the trial court’s denial of his motion to transfer the case and

for EJJ designation was clearly erroneous. We affirm.
                                 Cite as 2016 Ark. App. 198

       Under Arkansas law, a prosecuting attorney has discretion to charge a juvenile sixteen

years of age or older in the criminal division of circuit court if the juvenile has engaged in

conduct that, if committed by an adult, would be a felony. Ark. Code Ann. § 9-27-

318(c)(1) (Repl. 2015). On the motion of the court or any party, the court in which the

criminal charges have been filed shall conduct a hearing to determine whether to transfer

the case to another division of circuit court having jurisdiction. Ark. Code Ann. § 9-27-

318(e). The moving party bears the burden of proving that the case should be transferred

to the juvenile division of circuit court. Z.T. v. State, 2015 Ark. App. 282. The trial court

shall order the case transferred to another division of circuit court only upon a finding by

clear and convincing evidence that the case should be transferred. Ark. Code Ann. § 9-27-

318(h)(2). Clear and convincing evidence is that degree of proof that will produce in the

trier of fact a firm conviction as to the allegation sought to be established. Z.T., supra. We

will not reverse a trial court’s determination of whether to transfer a case unless the decision

is clearly erroneous. Id. A finding is clearly erroneous when, although there is evidence to

support it, the reviewing court on the entire evidence is left with a firm conviction that a

mistake has been committed. Id.

       At a juvenile-transfer hearing, the trial court is required to consider all of the

following factors:

       (1) The seriousness of the alleged offense and whether the protection of society
       requires prosecution in the criminal division of circuit court;

       (2) Whether the alleged offense was committed in an aggressive, violent,
       premeditated, or willful manner;

       (3) Whether the offense was against a person or property, with greater weight being
       given to offenses against persons, especially if personal injury resulted;
                                               2
                                Cite as 2016 Ark. App. 198


       (4) The culpability of the juvenile, including the level of planning and participation
       in the alleged offense;

       (5) The previous history of the juvenile, including whether the juvenile had been
       adjudicated a juvenile offender and, if so, whether the offenses were against persons
       or property, and any other previous history of antisocial behavior or patterns of
       physical violence;

       (6) The sophistication or maturity of the juvenile as determined by consideration of
       the juvenile’s home, environment, emotional attitude, pattern of living, or desire to
       be treated as an adult;

       (7) Whether there are facilities or programs available to the judge of the juvenile
       division of circuit court that are likely to rehabilitate the juvenile before the
       expiration of the juvenile’s twenty-first birthday;

       (8) Whether the juvenile acted alone or was part of a group in the commission of
       the alleged offense;

       (9) Written reports and other materials relating to the juvenile’s mental, physical,
       educational, and social history; and

       (10) Any other factors deemed relevant by the judge.

Ark. Code Ann. § 9-27-318(g). Pursuant to Arkansas Code Annotated section 9-27-

318(h)(1), a trial court shall make written findings on all of the factors set forth above.

However, there is no requirement that proof be introduced against the juvenile on each

factor, and the trial court is not obligated to give equal weight to each of these factors in

determining whether a case should be transferred. K.O.P. v. State, 2013 Ark. App. 667.

       The events leading to the rape charge against Andrew occurred on April 20, 2015.

On that day, Andrew was caught by his stepmother while in the shower, or immediately

after showering, with his ten-year-old stepbrother. Upon being confronted and questioned

by his stepmother about what she had seen, Andrew left the house in his car. Fearing that

Andrew may have been contemplating suicide, Andrew’s father called the police and asked
                                             3
                                Cite as 2016 Ark. App. 198

if they could help locate him. Shortly thereafter, the police found Andrew driving on a

nearby highway, made a traffic stop, and brought him back to his home.

       In his testimony at the transfer hearing, Officer DeWayne Grice stated that he was

dispatched to Andrew’s home in reference to an alleged sexual assault. In the presence of

Andrew’s father and his biological mother, Officer Grice read Andrew his Miranda rights,

and Andrew initialed a Miranda-rights form indicating that he understood his rights. At first

Andrew indicated that he did not wish to make a statement and that he wanted an attorney

present, but he changed his mind and gave a statement at the encouragement of his father. 1

Andrew then stated to Officer Grice that he had been involved in a sexual encounter with

his stepbrother in the bathroom earlier that morning.

       Investigator Samuel Keller arrived at the house shortly thereafter, and he again

advised Andrew of his Miranda rights. Andrew again confessed to engaging in sexual contact

with his stepbrother that morning.      After that, Andrew was taken into custody and

transported to the police station, where he was Mirandized and gave a recorded interview.

In the recorded interview, Andrew admitted that he had been sexually assaulting his

stepbrother for about a year. Andrew stated that, on the morning he was caught by his

stepmother, he and his stepbrother had engaged in oral sex and were masturbating each

other in the shower. Andrew told the investigator that the sexual abuse of his stepbrother

had developed in the previous year from mutual masturbation to more than twenty incidents




      We note that Andrew filed a motion below to suppress his statements to the police.
       1

However, that motion was denied, and Andrew does not challenge that ruling on appeal.
                                             4
                                Cite as 2016 Ark. App. 198

of oral sex and about three incidents of anal sex. In his statement to the police, Andrew

admitted that he knew what he was doing, and he stated further:

       I’ve never felt that it was right. I’ve always been kind of disappointed in myself. I
       know that it’s not right. I know that it’s very, very wrong.

       Erin Carroll is the assistant director of clinical services at the Piney Ridge Treatment

Center, where Andrew received treatment subsequent to his arrest. Ms. Carroll testified

that Andrew was diagnosed as having sexually maladaptive behaviors, but that he readily

accepted responsibility for his actions and wanted to get help. Ms. Carroll indicated that

Andrew was very cooperative and receptive to treatment. Ms. Carroll stated that Andrew

did not meet any diagnostic levels for pedophilia, and that Andrew had conveyed that his

actions were the result of confusion about his sexual orientation and access. Ms. Carroll

gave the opinion that Andrew was at a low to moderate risk for further sexual offenses. She

thought that Andrew was amenable to continuing therapy, which would encompass nine

to twelve months of inpatient treatment followed by outpatient treatment.

       Scott Tanner serves as the coordinator of the juvenile ombudsman division of the

Public Defender Commission. Mr. Tanner gave testimony about the provisions of extended

juvenile jurisdiction (EJJ), which is codified at Arkansas Code Annotated section 9-27-501

to −510.

       Mr. Tanner testified that EJJ was created in 1999 to provide opportunities for

juveniles charged with serious offenses to be afforded rehabilitative services through the

juvenile division. Pursuant to the provisions of EJJ, a sixteen- or seventeen-year-old

juvenile charged with rape is eligible for an EJJ designation. See Ark. Code Ann. § 9-27-

501(a)(4). Mr. Tanner stated that if a juvenile is transferred to juvenile court and also
                                              5
                                 Cite as 2016 Ark. App. 198

receives an EJJ designation, the juvenile court may retain jurisdiction over the juvenile until

he reaches twenty-one years of age. Under EJJ, numerous options are available, including

a commitment to the Division of Youth Services (DYS). Mr. Tanner testified that there is

a DYS facility located in Dermott, which provides treatment for sexually maladaptive

behaviors similar to what Andrew had been receiving at the Piney Ridge Treatment Center.

Mr. Tanner indicated that Andrew would be a suitable candidate for treatment at the

Dermott facility. Mr. Tanner testified that, under the provisions of the EJJ, the juvenile

court retaining jurisdiction may also impose an adult prison sentence. Such a sentence may

be imposed if the juvenile court makes a finding that the juvenile has violated an order of

the court, committed a new offense, or is not amenable to rehabilitation in the juvenile

system. See Ark. Code Ann. § 9-27-507.

       Andrew’s grandfather also testified. He stated that Andrew was a good kid, although

he was naive and fairly immature. Andrew’s grandfather thought that Andrew was socially

unaware as a result of being raised in a rural setting, and he stated that Andrew was not

aware of a lot of the nuances of adult life. Andrew had, however, done part-time work for

a construction company and worked at McDonald’s.

       In the trial court’s order denying Andrew’s motion to transfer and for EJJ designation,

the trial court made written findings on all of the factors enumerated in Arkansas Code

Annotated section 9-27-318(g). These findings were as follows:

       1.     The Defendant is charged with Rape, Y Felony. The alleged victim in this
              case is a 10 year old boy. The Court finds that, by the very nature of the
              offense, this offense is serious. Specifically, the Court heard the statements
              given by the Defendant, wherein he admitted that he engaged in sexual
              contact and intercourse with his 10 year old step-brother numerous times over
              a 12 month period. Therefore, the seriousness of the alleged offense and the
                                              6
                      Cite as 2016 Ark. App. 198

     protection of society require that this case be prosecuted in the Criminal
     Division of Circuit Court.

2.   The Court finds that the alleged offense was committed in a premeditated and
     willful manner. Specifically, the Court heard the statement given by the
     Defendant, wherein he admitted that he engaged in sexual contact and
     intercourse with his 10 year old step-brother numerous times over a 12 month
     period. Moreover, the Defendant stated on one occasion he told his parents
     that he did not want to leave the house with the rest of the family, with the
     intention of being alone with the victim. As such, the case shall remain in
     the Criminal Division of Circuit Court.

3.   The alleged offense is Rape. The Court finds it was committed against a
     person and greater weight is given to an offense against a person. As such,
     the case shall remain in the Criminal Division of Circuit Court.

4.   The Defendant’s culpability and planning and participation were clear.
     Specifically, the Defendant admitted he initiated sexual contact and
     intercourse with the victim. The Defendant stated that sexual contact and
     intercourse happened numerous times and that he had initiated the sexual
     encounters with the 10 year old victim. Moreover, the Defendant stated on
     one occasion he told his parents that he did not want to leave the house with
     the rest of the family with the intention of being alone with the victim.

     Further, the Defendant admitted that once the step-mother returned to the
     house, he lied to her about the whereabouts of the step-brother. This was
     done to avoid being caught with the step-brother in the bathroom. As such,
     the case shall remain in the Criminal Division of Circuit Court.

5.   There was no evidence presented that the Defendant has any prior juvenile
     or adult criminal history.

6.   The Court heard testimony from the Defendant’s counselor that the
     Defendant acts like a “typical 18 year-old teenager” and was of average
     intelligence. The Defendant, in his statement, explained that on the night he
     was caught by his step-mother, he cashed his paycheck to put gas in his car
     and left the residence, indicating to the Court that he had a job and was
     mature enough to devise a plan to run. It is clear that he understood his
     actions were both wrong and serious. As such, the case shall remain in the
     Criminal Division of Circuit Court.

7.   Scott Tanner, Coordinator Juvenile Ombudsman Division, Arkansas Public
     Defender Commission, testified that there are programs and facilities that are


                                    7
                                 Cite as 2016 Ark. App. 198

              available to the judge of the juvenile division of circuit court for rehabilitation
              of the Defendant.

       8.     The Court finds that the Defendant did act alone in the offense. As such, the
              case shall remain in the Criminal Division of Circuit Court.

       9.     The written report by Erin Carroll, Primary Therapist for the Defendant, was
              entered as evidence. The Court finds that Ms. Carroll’s testimony supports
              the finding that the Defendant is of average intelligence.

       10.    The Court finds that the age of the victim being 10 years old is a relevant
              factor in determining that the case shall remain in the Criminal Division of
              Circuit Court.

       In this appeal, Andrew argues that the trial court clearly erred in denying his motion

to transfer the case to juvenile court with an EJJ designation. As a backdrop to appellant’s

argument, he asserts that the history and revisions of the Juvenile Code by the General

Assembly suggest an intent and preference to focus on rehabilitation for even serious

offenders through juvenile jurisdiction and the provisions of EJJ. Andrew notes that, in

1999, the legislature increased the number of factors to be considered in determining

whether to transfer a case to juvenile court from three to ten. Also in 1999, the legislature

created EJJ, which allows juvenile courts to maintain jurisdiction over qualifying, more

serious juvenile offenders until age twenty-one. Citing Justice Imber’s concurring opinion

in Otis v. State, 355 Ark. 590, 142 S.W.3d 615 (2004), Andrew submits that these changes

to the Juvenile Code make it clear that the General Assembly expressed a view that the

juvenile court system is appropriate even for serious offenses, and that the blended

sentencing options available through EJJ require the courts to look more favorably upon

rehabilitation as an option.




                                               8
                                  Cite as 2016 Ark. App. 198

       In arguing that the trial court erred in denying the transfer in the instant case, Andrew

takes issue with many of the trial court’s particular findings, and he also contends that the

trial court failed to give proper weight to the positive factors supporting a juvenile transfer.

Andrew argues that the trial court misapplied the first factor under Arkansas Code Annotated

section 9-27-318(g) because there was a lack of evidence that the protection of society

required that he be prosecuted in the criminal division of circuit court. Andrew asserts that

all of the evidence showed that he took responsibility for his actions and was amenable to

treatment for his maladaptive behavior. He further asserts that society would be protected

if the case was designated as EJJ because he could not be released until rehabilitation was

completed, and he would also be subject to an adult prison sentence if deemed necessary.

Additionally, Andrew argues that the trial court’s finding of his level of maturity under the

sixth statutory factor was erroneous, and asserts that the trial court failed to properly consider

his unstable home environment, lack of understanding as to the nuances of adult life, and

lack of sophistication. Andrew further argues that, under the ninth statutory factor, the trial

court improperly relied on Ms. Carroll’s written report demonstrating that Andrew was of

average intelligence, without also considering the other evidence showing that Andrew

lacked adult-like sophistication or maturity.

       Andrew also argues that the trial court failed to give appropriate consideration to the

factors supporting a juvenile transfer. Under the seventh statutory factor, Andrew contends

that there are facilities and programs available that are likely to rehabilitate him before his

twenty-first birthday. Andrew further notes that, as found by the trial court, there was no

evidence presented that he had any prior juvenile or adult criminal history. Andrew argues


                                                9
                                 Cite as 2016 Ark. App. 198

that, because the trial court’s decision was clearly erroneous, its decision should be reversed

and the case transferred to the juvenile division of circuit court with an EJJ designation.

       Based on our review of the record, we conclude that the trial court’s decision

denying Andrew’s transfer motion was not clearly erroneous. Although Andrew’s offense

was one making him eligible for EJJ consideration, the trial court was not required to transfer

the case to juvenile court. While there were some factors tending to favor juvenile

jurisdiction, such as the lack of a prior criminal history and the potential for rehabilitation,

the trial court weighed these factors against the other factors that favored jurisdiction in the

criminal division of circuit court. The trial court is not required to give equal weight to

each of the statutory factors, and it may use its discretion in deciding the weight to be

afforded each factor. Neal v. State, 2010 Ark. App. 744, 379 S.W.3d 634.

       Our supreme court has held that a juvenile may be tried as an adult solely because of

the serious and violent nature of the offense. C.B. v. State, 2012 Ark. 220, 406 S.W.3d
769. Our supreme court has also made it clear that the offense of rape is by definition a

violent offense, which requires no additional threats or physical abuse. Ring v. State, 320
Ark. 128, 894 S.W.2d 944 (1995). As found by the trial court, Andrew admitted to

repeatedly raping his ten-year-old stepbrother over the course of a year. These crimes were

of a premeditated and willful nature, and Andrew, whom his therapist described as a typical

eighteen-year-old with average intelligence, admitted that he knew what he was doing and

that it was very wrong. Although Andrew’s risk assessment for repeating a sex offense was

stated to be low to moderate, it was not nonexistent. The trial court took into account that

the sexual assaults, by appellant’s own admission, were both willful and numerous, and that


                                              10
                                   Cite as 2016 Ark. App. 198

Andrew was singularly culpable for the acts. The trial court also took into account the

young age of the victim. The fact that there were treatment options available did not make

the trial court’s denial of the transfer erroneous. The trial court properly considered and

made written findings on all ten of the applicable statutory factors, giving weight to the

factors it deemed most relevant to the issue of whether to transfer the case. We are not left

with a firm and definite conviction that the trial court made a mistake in denying appellant’s

motion to transfer the case to juvenile court. Because there can be no EJJ designation unless

the case is already in the juvenile division of circuit court or is transferred to the juvenile

division, see J.S. v. State, 2009 Ark. App. 710, 372 S.W.3d 370, we likewise find no error

in the trial court’s refusal to order an EJJ designation. Accordingly, we affirm the trial court’s

order.

         Affirmed.

         VIRDEN and BROWN, JJ., agree.

         The Shaw Firm, PLLC, by: Laren M. Elenbaas, for appellant.

         Leslie Rutledge, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                                11